

Exhibit 10.02


STOCK PURCHASE AND SALE AGREEMENT
 
STOCK PURCHASE AND SALE AGREEMENT dated May 1, 2008, by and among the
shareholders of Tradeshow Products Inc., a Nevada corporation, its subsidiaries
and successors in interest, joint and several (“Company”) by and through the
Company’ rightful undersigned owners  (“Seller”) and Liberty Consulting Inc. of
Hallandale, FL.  (“Buyer”) (“Agreement”).
 
PRELIMINARY STATEMENT
 
Seller owns all of the issued and outstanding shares of capital stock (“Shares”)
of Focus Views Inc.  a Delaware corporation, (“Focus”) which includes all of the
assets owned or leased by the “Focus” and used in the business of “Focus”
including, but not limited to, client lists, vendor lists, web sites, domain
names, computer lists and/or programs, source codes and proprietary software and
the liabilities of  “Focus” and, on the terms and conditions set forth in this
Agreement, Seller desires to sell the Shares and Buyer desires to purchase the
Shares. Focus View, Inc., a Florida Corporation (FV-Florida) was incorporated
under the laws of Florida on July 14, 2004.  On November 15, 2006 FV-Florida
became a wholly owned subsidiary of FV-Delaware, which was incorporated under
the laws of the State of Delaware on November 14, 2006.  This agreement
contemplates the sale of both entities.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:
 
DEFINITIONS
“Affiliates” means with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, is controlling, or controlled by,
or under common control with such specified Person.
 
“Buyer” has the meaning set forth in the recitals.
 
 ““Focus”” has the meaning set forth in the recitals.
 
“Database and Code” shall mean and refer to Seller’s promotional models list,
client lists, list of agencies, vendor lists, web sites, domain names, computer
lists and/or programs, source codes and proprietary software.
 
 “Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or other entity
or governmental body.
 
“Purchase Price” has the meaning set forth in Section 1.1.
 
“Related Parties” has the meaning set forth in Section 3.6.
 
 “Seller” has the meaning set forth in the Preliminary Statement.
 
“Tax Return” shall mean any return, report, estimate, declaration, information
return or other statement or document (including any schedule or attachment
thereto or any amendment thereof) filed or required to be filed with any
federal, state, local or non-U.S. taxing authority in connection with the
determination, assessment, collection, administration or imposition of, or
otherwise relating to, any tax.
 
 

--------------------------------------------------------------------------------


 
“Taxes” shall mean all taxes, charges, fees, customs, levies, duties, imposts,
required deposits or assessments of any kind, including, without limitation, all
net income, capital gains, gross income, gross receipt, property, franchise,
sales, use, excise, withholding, payroll, employment, social security, worker’s
compensation, unemployment, occupation, Capital Stock, ad Val Orem, value added,
transfer, gains, profits, net worth, asset, transaction, or other taxes, and any
interest, penalties, additions to tax or additional amounts with respect
thereto, imposed, assessed or collected by any taxing authority, and shall
include any liability for any of the foregoing arising by contract or otherwise
under applicable law.
 
“Taxing Authority” means any governmental authority responsible for the
determination, assessment or collection of any Taxes or the administration of
any laws, regulations or administrative requirements relating to any Taxes.
 
“Transfer Taxes” has the meaning set forth in Section 1.4.
 
Sale and Purchase
 
Sale and Purchase of the Shares
 
 
    Subject to the terms and conditions of this Agreement and in reliance upon
the representations, warranties and covenants contained herein, Seller hereby
sells, transfers, assigns and delivers to Buyer all of the outstanding stock,
assets and liabilities of  “Focus” and their subsidiaries as identified in
Exhibit 1.  In exchange for the transfer of the stock, Buyer shall (i) deliver
to Seller “Non-compete agreement” as it pertains to Seller’s business; (ii)
assume the Focus’ debt; and (iii) forgive any and all debts, past present or
future Seller may owe to Buyer in the amounts made of accounts payable, notes
payable and accrued interest of approximately $170,192.91 as indicated in
Exhibit A1, A2 and A3.
 
Payments
 
    On the date hereof, Seller shall deliver to Buyer or his designees the
certificates evidencing the Shares of  “Focus”  endorsed in blank or accompanied
by separate stock powers duly executed in blank and Buyer shall:
 
 
1.1.1  Deliver to Seller a “Settlement an Mutual Release”, as required by
Section 1.1                                    (iii) above.
 
 
1.1.2       Execute and deliver to Seller the Non-Compete  Agreement  as
required by Section 1.1 (i) above.
 
1.2.3.           Make payments to “Focus”’ vendors identified in Exhibit 1 to
this Agreement, as required by Section 1.1 and 1.6.
 
Severable Obligations.  The Parties to this Agreement specifically acknowledge
that their obligations under this Agreement shall endure, in accordance with the
terms contained herein.
 
Security Agreement.
 
Concurrent with the execution and delivery of this Agreement, Buyer shall grant
to Seller a security interest in the assets of “Focus”, to secure prompt, full
and timely payment and performance of Buyer’s obligations under the UCC-1
financing statement (“Financing Statements”) in the form of Exhibits 1.3.1.  It
is clearly understood that “Seller” shall not record the “Financing Statements”
unless Buyer is in default of the Agreement.
 
Transfer Taxes.. All transfer, documentary, sales, use, registration and other
similar Taxes and related fees (including any penalties, interest and additions
to Tax) (“Transfer Taxes”), if any, arising out of or incurred in connection
with this Agreement shall be payable by Buyer in accordance with its ordinary
obligations under the law.  The party that is legally required to file a Tax
Return relating to Transfer Taxes shall be responsible for preparing and timely
filing such Tax Return.  Buyer and Seller shall have the right to review and
comment on each such Tax Return and no such Tax Return will be filed without the
prior written consent of both Buyer and Seller, which consent shall not be
unreasonably withheld or delayed.
 
Organization and Qualification..  Seller has the requisite power and authority
to own, lease and operate its properties and to carry on its business as it is
now being conducted.
 
Authorization and Validity of Agreements.. Seller has the power and authority to
execute and deliver this Agreement, and all other agreements specified in or
contemplated by this Agreement to be executed and to perform their respective
obligations hereunder and hereunder.  This Agreement, and all other agreements
specified in or contemplated by this Agreement have been duly authorized and
approved by all required corporate action and executed and delivered by Seller
and constitute the valid and binding obligations of Seller enforceable against
it in accordance with their respective terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
securities or other laws or policies relating to or affecting creditors’ rights
or the enforcement of indemnification obligations or by general principles of
equity.
 
 

--------------------------------------------------------------------------------


 
 
Due Diligence Completed.  Buyer and Seller have satisfactorily completed a
careful review of the Companies and their business, assets and liabilities and
they do not require any further due diligence review of the Companies or their
business, assets or liabilities.  Buyer understands and agrees that Seller makes
no representations regarding the collectability of the account receivables
 
(a)  
The Buyer is aware of “Focus” business plans and financial projections, has
received, reviewed, and considered information fully covering all matters it
deems relevant to make a decision to enter into this Agreement, and has been
given the opportunity to make any further inquiries it desires of other
personnel of  “Focus” concerning their past or prospective financial condition,
operations and prospects;



 


 
(b)  
Upon execution of this Agreement, both Buyer and Seller will, if deemed
necessary in the opinion of counsel for the Companies, reaffirm any or all of
the representations made in Subsection (a) above.



 
Authorization and Validity of Agreements.  Seller shall provide a Board of
Directors resolution confirming that the Seller has the power and authority to
execute and deliver this Agreement and all other agreements specified in or
contemplated by this Agreement to be executed and delivered by Seller and to
perform its obligations hereunder and there under.  This Agreement and all other
agreements specified in or contemplated by this Agreement to be executed and
delivered by Seller have been duly authorized and approved as required by the
necessary corporate action and executed and delivered by Seller and constitute
the valid and binding obligations of Seller enforceable against it in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, securities or other laws or
policies relating to or affecting creditors’ rights or the enforcement of
indemnification obligations or by general principles of equity.
 
Capitalization.  “Focus” has only one class of authorized capital stock,
consisting of of common stock, no par value, of which all shares are issued and
outstanding.  All of the Shares have been duly authorized, validly issued and
outstanding and are fully paid and non-assessable.  Seller is the lawful record
and beneficial owner of the Shares.
 
Brokers..  All negotiations relating to this Agreement and the transactions
contemplated hereby have been carried out without the intervention of broker
acting on behalf of both Buyer and Seller in such manner as it may give rise to
a valid claim against either Buyer or “Focus” for any brokerage or finder’s
commission, fee or similar compensation.
 
Representations and Warranties of Buyer to Seller.  Buyer represents and
warrants as follows:
 
Organization and Qualification.. Buyer (a) is a sophisticated investor; (b) has
sufficient knowledge and expertise in financial and business matters, investment
securities and private placements to evaluate the merits and risks of the
transactions contemplated by this Agreement; (c) has made its own inquiry and
investigation into “Focus” and its financial condition, results of operation and
prospects; (d) has been granted full access to the books, records, financial
statements and management of  “Focus” and has had the opportunity to question
and receive answers from representatives of  “Focus” and Seller with regard to
the business of the “Focus” and  the purchase of the Shares.
 
Buyer  has intimate knowledge of “Focus” and it’s business. Buyer has the
requisite power and authority to own, lease and operate “Focus” and to carry on
its business as it is now being conducted.
 
Authorization and Validity of Agreements.. Buyer has the power and authority to
execute and deliver this Agreement, and all other agreements specified in or
contemplated by this Agreement to be executed and to perform their respective
obligations hereunder and hereunder.  This Agreement, and all other agreements
specified in or contemplated by this Agreement have been duly authorized and
approved by all required corporate action and executed and delivered by Buyer
and constitute the valid and binding obligations of Buyer enforceable against it
in accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
securities or other laws or policies relating to or affecting creditors’ rights
or the enforcement of indemnification obligations or by general principles of
equity.
 
Due Diligence Completed.  Buyer has satisfactorily completed a careful review
of  “Focus” and their business, assets and liabilities and they do not require
any further due diligence review of the “Focus” or their business, assets or
liabilities.  Buyer understands and agrees that Seller makes no representations
regarding the collectability of the account receivables identified in Section
1.5.
 
 

--------------------------------------------------------------------------------


 
Purchase for Investment.. Buyer (a) is a sophisticated investor; (b) has
sufficient knowledge and expertise in financial and business matters, investment
securities and private placements to evaluate the merits and risks of the
transactions contemplated by this Agreement; (c) has made its own inquiry and
investigation into “Focus” and it’s financial condition, results of operation
and prospects; (d) has been granted full access to the books, records, financial
statements and management of “Focus” and has had the opportunity to question and
receive answers from representatives of the “Focus” and Seller with regard to
the business of the “Focus” and  the purchase of the Shares; and (e) is
acquiring the Shares for investment and not with a view toward any resale or
distribution thereof, except in compliance with applicable law.
 
      Section 2.6.   Brokers.. All negotiations relating to this Agreement and
the transactions contemplated hereby have been carried out without the
intervention of any person acting on behalf of either Buyer or seller in such
manner as to give rise to any valid claim against Buyer or Seller for any
brokerage or finder’s commission, fee or similar compensation, other than fees
to be paid by Buyer.
    Section 2.7.   Fraud and Moral Turpitude.  Buyer warrants and represents
that  Buyer has not been convicted of securities fraud, felony or any crime
involving moral turpitude.
 
Covenants.. The parties hereto further agree as follows:
 
Computer Network.  Buyer shall cooperate and pay all costs and fees incurred in
the transfer of Focus’ electronic files and network from Seller’s file servers
and network to Buyer file servers and network.
 
        Section 3.2.     Material Breach By Buyer.  A material breach of this
Agreement by Buyer shall result in the Buyer’s obligation to return all items
identified in Section 3.6, and any modifications thereof, to the Seller within
fourteen (14) days of written notice by Seller of such breach.
 
        Section 3.3.      Employees.  Buyer will engage the services of Joshua
Adler after the date hereof.
Section 3.4.      Publicity.  Seller  shall have the right to issue any press
release or other public statement concerning the transactions contemplated by
this Agreement.
Section 3.5       Resignation.  Concurrent with the execution and delivery of
this Agreement, the directors and officers of  “Focus”, other than Buyer, shall
be required to submit their resignations from the Board of Directors and as
officers of  “Focus”.
Section 3.6.      Intercompany Payables and Receivables.. Effective on the date
of execution of this Agreement, all amounts currently owed by  “Focus” to any
officer, director, shareholder, employee or Affiliate of  “Focus” (“Related
Parties”) net of any amount then owed by such persons to  “Focus” shall be
assumed by Buyer.
 
ARTICLE 4:     Unfair Competition
 
4.1 Acknowledgements.  Seller acknowledges that the agreements and covenants
contained in this Agreement are essential to protect the business and goodwill
of Buyer and that Buyer would not purchase the Shares but for such agreements
and covenants.  Seller shall cause its respective Affiliates to comply with the
restrictions contained in this Section 4.1.
 
 
4.2. Specific Performance.  If there is any breach or threatened breach of any
of the provisions in this Article 4, the injured Party shall have the right to
obtain specific enforcement and performance of such provisions by any court of
competent jurisdiction, it being agreed that any such breach or threatened
breach would cause irreparable injury to the other Party and that money damages
would not provide an adequate remedy to the injured Party.  Such right shall be
in addition to, and not in lieu of, any other rights and remedies available to
the injured Party under law or in equity.  The provisions hereof shall be
construed as a separate covenant covering competition in each of the separate
countries, states, counties, cities or other jurisdictions in which the injured
Party has been engaged in business and, to the extent that it shall be
judicially determined to be illegal or unenforceable in any such countries,
states, counties, cities or other jurisdictions hereof will be valid and
enforceable in those jurisdictions and for those periods of time in which such
provisions are valid and enforceable.  
 
 
4.3. Buyer’s Cooperation.  Buyer shall, and they shall cause  “Focus” and its
employees to, cooperate fully with Seller in order to enable Seller to enforce
any and all rights of indemnity which Seller may be entitled to enforce against
third parties, and, in connection therewith, Buyer shall, upon the request of
Seller, provide Seller and its representatives, including third party insurers,
with full access at all reasonable times to the books, records and documents
of  “Focus” which have been transferred to Buyer and to the employees of the
Seller and others to enable Seller to enforce its right of indemnity against
third parties.
 
4.4. Sellers’ Covenant: Sellers agree that until the fifth anniversary of the
date hereof  (the “Restricted Period”), neither Seller nor any of its Affiliates
will directly provide similar services of the type currently being provided by
Buyer and/or  "company".
 
 4.5.   Seller’s Cooperation.  Seller shall cause  “Focus” and their employees
to, cooperate fully with Buyer in order to enable Buyer to enforce any and all
rights of indemnity which Buyer may be entitled to enforce against third
parties, and, in connection therewith Seller shall, upon the request of Buyer,
provide Buyer and its representatives, including third party insurers, with full
access at all reasonable times to the books, records and documents of  “Focus”
which have been transferred to Seller and to the employees of  “Focus” and
others to enable Buyer to enforce its right of indemnity against third parties.
 
4.5.1 Seller’s Specific Performance.  If there is any breach or threatened
breach of any of the provisions in this Article 4.7, Buyer shall have the right
to obtain specific enforcement and performance of such provisions by any court
of competent jurisdiction, it being agreed that any such breach or threatened
breach would cause irreparable injury to Buyer and that money damages would not
provide an adequate remedy to Buyer.  Such right shall be in addition to, and
not in lieu of, any other rights and remedies available to Buyer under law or in
equity.  The provisions hereof shall be construed as a separate covenant
covering competition in each of the separate countries, states, counties, cities
or other jurisdictions in which Buyer has been engaged in business and, to the
extent that it shall be judicially determined to be illegal or unenforceable in
any such countries, states, counties, cities or other jurisdictions hereof will
be valid and enforceable in those jurisdictions and for those periods of time in
which such provisions are valid and enforceable.  The period of time during
which each Seller and their Affiliates is prohibited from engaging in certain
activities pursuant to this Section 4.7 shall be extended by the length of time
during which Sellers or any of its Affiliates is in breach of the terms of this
Section 4.5.1.
 
ARTICLE 5.  Survival; Indemnification
 
5.1 Survival of the Representations, Warranties and Covenants .  The
representations and warranties contained in or made pursuant to this Agreement
shall not survive the closing of the transactions contemplated hereby.  All
covenants and agreements contained in this Agreement shall survive until
performed in accordance with their terms.
5.2 Indemnification by Seller..  Seller shall indemnify and hold harmless Buyer
from any liabilities that are materially different from the ones undertaken by
Buyer.
5.3 Indemnity by Buyer.. Buyer, shall indemnify and hold harmless Seller from
and against any and all demands, claims, recoveries, obligations, losses,
damages, deficiencies and liabilities, and all reasonable and related costs,
expenses (including reasonable attorneys’ fees), interest and penalties, which
any of them shall incur which results from the breach of any of the
representations, warranties, covenants or agreements made by Buyer under this
Agreement.


5.4 Cooperation.. Seller and Buyer shall reasonably cooperate, and shall cause
their respective Affiliates, officers, employees, agents, auditors and
representatives reasonably to cooperate, in preparing and filing all Tax
Returns, including maintaining and making available to each other all records
necessary in connection with Taxes and in resolving all disputes and audits with
respect to all taxable periods.  Neither party shall dispose of, or allow any
other Person to dispose of, any Tax or other work papers, books or records
relating to  “Focus” during the seven-year period following the date hereof, and
thereafter shall give the other party written notice before any such items are
disposed of and 90 calendar days to copy or take possession of the same prior to
their disposition.  Buyer shall be responsible for the costs of filings.
5.5 Post-Closing Elections.. At Seller’s request, Buyer shall or shall cause
“Focus” to make and/or join with Seller or its Affiliates in making any Tax
election if the making of such election does not have a material adverse impact
on Buyer or “Focus” for any post-acquisition Tax period.
5.6 Reporting of Post-Closing Transactions.. To the extent permitted by
applicable law or administrative practice of any Taxing Authority,  (A) the
taxable year of the Seller shall close as of the close of business on the date
hereof and (B) any transactions  (other than the transactions contemplated by
this Agreement) involving the Seller that are not in the ordinary course of
business occurring on the date hereof but after the closing shall be reported on
Buyer’s Tax Returns to the extent permitted by Applicable Law or on the
post-closing  separate  company  returns of the Seller (if the  Seller does not
file a Tax Return with Buyer), and shall be similarly  reported on all other
Tax  Returns of  Buyer or its Affiliates to the extent  permitted.  In all
events, Buyer shall be responsible for, and shall indemnify and hold Seller and
its Affiliates harmless from, all Taxes related to transactions described in
clause (B) of this Section 6.3.
5.7 Carryback of Tax Attributes.. Without prior written consent of Seller, which
consent shall not be unreasonably withheld by the Seller, neither the Buyer, its
Affiliates or “Focus” shall carry back any net operating loss or other Tax
attribute or item from a taxable year or taxable period commencing after the
date hereof to a taxable year or taxable period ending on or before the date
hereof in which Seller, its Affiliates or the “Focus” have reported any taxable
income or other tax attribute against which any such carry-back item can be
utilized, unless such prior returns contained material errors and/or omissions.
 
           5.8  Pre-Closing Period. Buyer shall be liable for, and shall hold
Seller harmless for, any Taxes for       all Tax Periods or portions thereof
ending on or before the January 1, 2008. Buyer shall, indemnify the Seller to be
held harmless for any pre closing liabilities of the “Focus” incurred prior to
January 1, 2008. Buyer shall be liable for, and shall hold Seller harmless for,
any Taxes, payables, notes payable, leases for all periods or portions thereof
ending on or before January 1, 2008.



 
5.9 Accrued Tax Liabilities.. Buyer shall, indemnify the Seller to be held
harmless for any  tax liabilities of  “Focus” incurred prior to January 1, 2008.
 
ARTICLE 6.  General Provisions.
 
6.1  Entire Agreement.  This Agreement, including the schedules and exhibits
hereto, together with the and Financing Statements (which are hereby
incorporated by reference and made a part hereof), supersedes all other prior
agreements, understandings, representations and warranties, oral or written,
between the parties hereto with respect of the subject matter hereof.
6.2 Expenses.  Except as otherwise specifically provided herein, whether or not
the transactions contemplated herein are consummated, each party shall pay its
own expenses incident to the preparation of this Agreement.
6.3 Further Assurances.  From time to time prior to, at and after the date
hereof, each party hereto will execute all such instruments and take all such
actions as the other, being advised by counsel, shall reasonably request (and
which it is reasonably within their respective powers to accomplish), in
connection with the carrying out and effectuating of the intent and purposes
hereof and all transactions and things contemplated by this Agreement,
including, without limitation, the execution and delivery of any and all
confirmatory and other instruments in addition to those to be delivered on the
date hereof, and any and all actions which may reasonably be necessary or
desirable to complete the transactions contemplated hereby.
6.4 Notices.  Any notice or other communication required or permitted under this
Agreement by any party to the other shall be in writing, and shall be deemed
effective upon (a) personal delivery, if delivered by hand; (b) three days after
the date of deposit in the mails, if mailed by certified or registered mail,
postage prepaid, return receipt requested; (c) the next business day, if sent by
a prepaid overnight courier service; or (d) when sent, if sent by facsimile
transmission with a confirmation copy sent by first class mail on the date of
fax transmission, and in each case addressed as follows:
If to Buyer:
 
Joshua Adler
 
Liberty Consulting International, Inc
 


 
With a copy to:
 




 
If to Seller:
 
David Goldberg
Trade Show Products Inc
1920 E. Hallendale Blvd., # 708
Hallendale, CA FL 33009




With a copy to:
 
Naccarato & Associates
19600 Fairchild Ave., Ste. 260
Irvine, CA 92612
Telecopier: 949-861-9262


 
or to such other address or to such other person as any party hereto shall have
last designated by notice to another Party.
 
Assignment.. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
Counterparts.  This Agreement may be executed in two or more counterparts, all
of which shall constitute one and the same instrument.
Governing Law.  This Agreement shall be construed, performed and enforced in
accordance with the laws of the State of California.
Consent to Jurisdiction.  Each party to this Agreement hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of a Superior
Court sitting in Orange County, California for any actions, suits or proceedings
arising out of or relating to this Agreement and the transactions contemplated
hereby (and each party agrees not to commence any action, suit or proceeding
relating thereto except in such court), and further agrees that service of any
process, summons, notice or document in accordance with the Notice provisions
herein shall be effective service of process for any action, suit or proceeding
brought against such party in any such court.
Headings.  The article and section headings in this Agreement are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provision hereof.
Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid, but if any provision of
this Agreement is held to be invalid or unenforceable in any respect, such
invalidity or unenforceability shall not render invalid or unenforceable any
other provision of this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
Seller:
 
/s/ David Goldberg
 
By:                                                                          
Name: David Goldberg
Title: CEO
 
Buyer:
 
Liberty Consulting International, Inc


/s/ Joshua Adler
By:                                                                           
Name: Joshua Adler


 



 
 

--------------------------------------------------------------------------------

 

Corporate Resolution of Trade Show Products Inc.


RESOLVED, that Trade Show Products Inc.,  a  Nevada corporation, (the
"Company"), by and through its duly authorized agents, David Goldberg, enter
into and ratify the agreement between Liberty Consulting International, Inc
(“Buyer”) on the one hand and Trade Show Products Inc.  (“Seller”) under which
Seller will sell all of the assets owned or leased by “Focus” and used in the
business of “Focus” including, but not limited to, client lists, vendor lists,
web sites, domain names, computer lists and/or programs, source codes and
proprietary software and the liabilities of  “Focus” and, on the terms and
conditions set forth in this Agreement, Seller desires to sell the Shares and
Buyer desires to purchase the Shares. Focus View, Inc., a Florida Corporation
(FV-Florida) was incorporated under the laws of Florida on July 14, 2004.  On
November 15, 2006 FV-Florida became a wholly owned subsidiary of FV-Delaware,
which was incorporated under the laws of the State of Delaware on November 14,
2006.  This agreement contemplates the sale of both entities.


        David Goldberg of the Company, duly organized and existing under the
laws of the State of Nevada, does hereby certify that the foregoing is a full,
true and correct copy of a resolution of the Board of Directors of the Company,
duly and regularly passed and adopted by the Board of Directors of the
Corporation.


        He further certifies that said resolution is still in full force and
effect and has not been amended or revoked, and that the specimen signature
appearing below is the signature of the officers authorized to sign for this
Company by virtue of said resolution.


Executed as of June 24, 2008


AUTHORIZED SIGNATURES:


David Goldberg


/s/ David Goldberg
------------------------------
Title
 

 
 

--------------------------------------------------------------------------------

 

Corporate Resolution of Liberty Consulting International, Inc
 


RESOLVED, that Liberty Consulting International, Inc. (the "Company"), by and
through its duly authorized agent, Josh Adler, enter into and ratify the
agreement between Liberty Consulting International, Inc (“Buyer”) on the one
hand and Trade Show Products Inc.  (“Seller”) under which Seller will sell all
of the assets owned or leased by “Focus” and used in the business of “Focus”
including, but not limited to, client lists, vendor lists, web sites, domain
names, computer lists and/or programs, source codes and proprietary software and
the liabilities of  “Focus” and, on the terms and conditions set forth in this
Agreement, Seller desires to sell the Shares and Buyer desires to purchase the
Shares. Focus View, Inc., a Florida Corporation (FV-Florida) was incorporated
under the laws of Florida on July 14, 2004.  On November 15, 2006 FV-Florida
became a wholly owned subsidiary of FV-Delaware, which was incorporated under
the laws of the State of Delaware on November 14, 2006.  This agreement
contemplates the sale of both entities.




        Josh Adler, CEO of the Company, duly organized and existing under the
laws of the State of_______, does hereby certify that the foregoing is a full,
true and correct copy of a resolution of the Board of Directors of the Company,
duly and regularly passed and adopted by the Board of Directors of the
Corporation.


        He further certifies that said resolution is still in full force and
effect and has not been amended or revoked, and that the specimen signature
appearing below is the signature of the officers authorized to sign for this
Company by virtue of said resolution.


Executed as of June 24, 2008


AUTHORIZED SIGNATURES:


Josh Adler


/s/ Josh Adler
------------------------------
Title
 






 


 


 
 











 
 

--------------------------------------------------------------------------------

 
